✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF                                  CONNECTICUT


               UNITED STATES OF AMERICA
                                                                                                                 GOVERNMENT WITNESS LIST
                                        V.
                            OLEG KOSHKIN                                                                               Case Number: 3:19CR251 (MPS)

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Michael P. Shea                                                    Chang / Dickey                                            Heffernan
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 June 7,8,9,19,14,15                                                J. Monette                                                D. Johnson
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                       6/7/2021                                     Russell Handorf - Philadelphia, PA

                       6/7/2021                                     Conor Phoenix, New Haven, CT

                       6/7/2021                                     Peter Levashov, Russia

                       6/8/2021                                     Peter Levashov, Russia

                       6/8/2021                                     Roberta Holland,New Haven, CT

                       6/8/2021                                     Jonathan Boyer, New Haven, CT

                       6/8/2021                                     Michael Morrison, New Haven, CT

                       6/9/2021                                     Michael Morrison, New Haven, CT

                       6/9/2021                                     Anthony Chau, New Haven, CT

                      6/10/2021                                     Conor Phoenix, New Haven, CT




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
